ENERAL


Grover Sellers




      Hon. A. C. Foster            OpiAiOA  No. O-5798
      County Attorney              Re: Necessity   of holding elections
      Haskell C unty               in order to fix tax rate in consoll-
      Haskell, 8 exas              dated school district.
      Dear Mr. Foster:
                     We have your request       for   opinion,    which is    as follows:
                  “1 am writing you for an opinion               pertaining
            to tax rates in a consolidated  school               district.
                     “Last August the Plainview     Common School
             District     of Haskell   County voted to consolidate
            .with the Paint Creek Rural High School District
             of Haskell County.        However there was no eleotion
             had pertaining      to the assumption of the bonded in-
             debtedness     of the Paint Creek School Dist. by the
             Plainview     C.S. District   and there was no election
             held to Increase      the 50 cent tax rate of Plainview
             C.S. Dist. to the $l.OO tax rate of the Paint
             Creek Rural High School District.
                    “Was it    necessary  to have one or both elec-
             tions before      the Commissioners     Court could legally
             fix the rate      at $1.00 in the consolidated     district
             including   the    property  previously    in the Plainview
             C.S. Dist .‘I
                     We think your question       may be answered by a reference
       to the    statutory   law now in full      force and effect.
                     Article   2807, Vernon’s     Revised    Civil    Statutes,   provides
       as follows:
                     “If at the time of such proposed consolida-
             tion there are outstanding     bonds of any of such dis-
             tricts,    then at an election  held for that purpose
             on some fUture day, there shall be, or ,at the elec-
             tion held for the purposes of consolidation,            there
             w be, submitted to the qualified            tax paying voters
             of such proposed consolidated      district     the question
             as to whether or not the said consolidated           district
                                                                                . _.




Hon. A. C; Foster,       page 2


      shall assume and pay off said outstanding                  bonds
      and whether or not a tax shall be levied therefor.
      If said eleotI.on on the ~ouestion of assus&n                   said
      outstanding        bonds ls held ba the day upon wit ich
      the election        on the question      of aonsolidation         is
      held     there shall be separate          notices,     ballots,
      and ballot       boxes and tally      sheets,     for the two
       separate     elections,      If a majority       of said voters
      should vote at either           of said elections       to assume
      and pay off said bonded indebtedness                 then sa$d
      bonded indebtedness         shall become valid ahd sub-~
      slsting      obligations    of said consolidated          district,
      and the proper officers           thereof     shall annually
      thereafter       levy sufficie4t      taxes to pay the Q-
      terest     thereon as it aocrues and to oreate a sink-
      ing fund whlah in addition            to the sinking funds
      already accumulated         in the original        bonded dls-
      trict    will pay off and retire          the said outstanding
      bonds when they shall become due.”
             Ing#auch as at the time of the consolidation            of the
Plalnvlew    Common School District     and the Paint Creek Rural
High School District      there was an outstanding        bonded indebted-
ness of the Paint Creek RuraJ. H$gh SchooJ District             It is clear
from a perusal     of the statute   above set out that an election
should be held wherein the question        is submitted      to the quali-
fled taxpayers     of such consolidated    distrlot      the question   as
to whether or not the said consolidated          dlstrlct    shall assume
=a P      off said outstanding     bonds and whether or not a tax
shall%     levied therefor.
             Article    2815~ of V.R.C.S.        of Texas is      as follows:
               WBC. 3. When the boundarles         of any school
      dlstrlat    ,having an outstandlng        bonded Indebtedness
      have been ahanged or Its territory divided or two or
      more suah distriots        consolidated      it  shall be the
      duty of the County Board of Tr?&es               to make such an
      adjustment     of.such indebtedness        and district     proper-
      ties between the districts          affected    and between the     ’
      territory     divided,    detached or added as may be just
      and equitable,      taking Into considera$ion          the value
      of the school properties          and the taxable wealth of
      the dlstriots      affeoted    and the territory        so divided,
      detached or added, as the case may be.               And when
      said Board has arrived         at a satlsfaatory       basis of
      suah an adjustment,        It sha3.l have the power to nake
      such orders in relation         thereto    as shall be oonolu-
       sive and blndi        upon the districts       and the territory
      thereby affeot 3.
. ., .




         Hon. A. C. Foster,       page 3                            ,‘.


                      “Sea. 4. To carry ,iAto effect             orders adjusting
              bonded indebtedness          when ohange~s are made in school
              districts,      the Couqty,Board of Trustees             shalS have the
              power to order the trustees             of the ‘districts        affected,
              to order aA election           for the issuing       of such refunding
              bonds as maybe necessary~to              carry out the purpase of
              such order; and, in such case, it shall be the duty of
              the district       trustees     to order such election,           cause the
              same to be held, and if the proposition                  is carried,       to
              issue the bonds, voted.            Such bonds shall be of the same
              denomination       and carry the same interest             rate and mature
              at the same time as the outstanding                bonds owing by the
              district    issuing      them and when so issue~d, shall,’ if
              possible,     be exchange !I for the outstanding              bonds for
              which the district          issuing   them shall still         be liable,
              according to the order adjusting               such indebtedness;
              and in cases where such an exchange can not be made,
              the nevi bonds of the district             to the amount of the
              old bonds for whioh it is still              liable,     and,,for which
              no exchange can be made, shall be deposited                    in the County
              Treasury     to the account of suah district.                 Thereafter
              taxes shall be levied and assessed                only for the payment
              of the interest,         slnkLng fund and principal            of the new
              bonds so issued;         and the funds arising         from such taxation
              shell be used to discharge            the principal        and interest       ,of
              such new bonds as have been issued and exchanged,                       and
              such old bonds as have not been exchanged,                     When taxes
              are oollected        applicable     to new bonds not exchanged aAd
              the proceeds applied to payment on old bonds not ex-
              changed      the corresponding        new bonds in the County Treas-
              ury shall be credited           with such payment and retjred              as
              the old unexohanged bonds are retired.
                      Wet. 5. IA cases where changes are made in dis-
              tricts     having outstanding         bonded indebtedness        and where
              the necessary         refund-       bonds are vnfed down or where
              the County Board of Trustees               are otherwise     unable to
              arrange an adjustment             or settlement    of such bonded in-
              debtedness,       it shall be the duty of the trustees               to
              certify     the fact and the territories            affected     by ,such
              changes, to the Commissionerst                Court and thereupon       it
              shall beaome the duty of the Commissio~ers7 Court to
              thereafter       annually     levy and cause to be assessed            and
              collected      from the taxpayers          of such districts      as they
              existed     before the changes were made, the tax necessary
              to pay the interest,            the sinking funds and discharge           the
              principal,     of such indebtedness           as it matures.      And it
               shall be the duty of each independent                school district
               so affected,       to cause all funds in its hands, whether
HO&   A1 C. Fostv,   Pago 4


      slnk&ag funds or otherwise Whloh have been colleoted
      on aoooumt of suoh bonded ~ndebteduess t6 be transferred
      to the County Trraeuriar of the oounty ln whleh such
      dlstrlot 1s situated   and suoh d$stxlot shall thereafter
      oeat@ to Le    and oolleot eny tax on account of saoh
      bonds; and 13 shell be the duty of the County Treasurer
      to keep the funds 60 transferred and those arising from
      taxation   in separate aooounta and a ply the same only
      to the dfsoharge OS such bondrd indo i tedness and the
      Interest thereon, as the same matures.
            “Sea. 6. lothing in the provisions of thls Act
      shall prevent the County Board of Trustees from arraug-
      11% any other method for the adjustment and settlement
      of outstanding bonded indebtedness of sohool dlstrlots
      In which ohenges are made but they shall have full
      power and authority to n&e       legel and equj.table ad-
        u&meat and settlement lm suo
                                   “k oases that oan be ef-
      i eQted. w
          We think the answer to.your question 1s to be found
ln the above quoted statutory Law and that ~sald statutory en-
unciation $0 so plain as to requlre,no -construction by usI
However If any further questions should arise In conneotlon
wlth th{s matter, iie shall be very glad Indeed to help you solve
same to the very best of our ab$lity.
                                     Vary tray   yours
                                     ATTORIGYGEAIWAL
                                                   OF TBXAS
                                     /a/ George P. Blackburn
                                     George P. Blaokburn,
                                     Assistant
APPaovlD m 1 1%
/s/ hovell Se&s
ATTORNSYGBIQB&AcOF TPltae



OPB:AEllrwb